CUSHING, J.
Epitomized Opinion
This original action was to recover from Samuel Savin, the maker, the amount of two checks made payable to the order of Rush Meadows, and endorsed by him and deposited to the credit of the Mohio Coal Co., in the Fourth Natl. Bank. The checks were drawn on a Kentucky Bank and when presented, payment was refused.
Savin in his answer set forth that the checks were left with the Bank for collection, also setting up a defense that the consideration had wholly failed, and Meadows the payee did not give any subsequent holder any consideration therefore. Savin prosecuted error and the Court of Appeals held:
The cheek was received in the ordinary course of business, without notice; there was no defect in the check; the bank did not have any direct business relations with Savin and owed him no duty.